Title: To James Madison from Jacob Ridgway, 9 September 1805 (Abstract)
From: Ridgway, Jacob
To: Madison, James


          § From Jacob Ridgway. 9 September 1805, Antwerp. “I have the honor to acknowledge receipt of your Letter of the 20th. May last relative to the ship Mac of Charleston and of a Packet [not found] containing my Commission to this Agency adressed to the Emperor of the French, which Commission I have Sent to our Minister at Paris to be presented to this Government in order to obtain the necessary Exequatur.
          “Enclosed you have Duplicates of my last Respects of the 31st July and of the Report List of the American Vessels entered and Cleared at this Port from the 1st Jany: to the 30th June 1805.”
          
            Adds in a postscript: “I have offered the ship Mac to Mr. Menet, a Merchant of this City who represents the owner on Condition of reimbursing the Expences already incurred, but have not yet received an answer.
            “Should this Vessel not be accepted on these terms Please let me know if I may give her up, the United states sustaining the loss of the Expences incurred to this day. In this last event I shall wait your ulterior authorisation in as much as it may be practicable with my Obeying that part of your Letter which orders me, in no event to incur expence in Keeping the attachment any longer in force.”
          
        